1 Reported in 201 N.W. 442.
Action to cancel $1,500 note and mortgage on the ground of usury. The court found for plaintiffs. Defendant made an alternative motion for amended findings or a new trial. It was denied. This appeal followed. Defendant loaned plaintiffs $1,500 for two years with interest at the rate of 10 per cent per annum. Defendant gave a check for $1,500. It was turned over to plaintiffs' attorney, who, in turn, gave his personal check for $100 to defendant as a bonus. Defendant knew the source of the $100. Plaintiffs' attorney charged $25 for his services. It was well understood by all the parties that the $100 excess interest or bonus paid to defendant was to, and did, come out of plaintiffs' money — out of the $1,500 loan — and was without any reference to any compensation to the attorney, and it was not paid by the attorney, personally, as the defendant claimed. Such are the findings of the court, and the evidence abundantly sustains the findings of the court as a trier of fact. Upon the record the result was inevitable.
Affirmed. *Page 526